Citation Nr: 1409718	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  10-21 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from April 1984 to April 1988. These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 Department of Veterans Affairs (VA) Regional Office (RO) rating decision.

In November 2013, the Veteran testified via videoconference before the undersigned Veterans Law Judge, seated at the Board's Central Office in Washington, D.C. In December 2013, the Veteran submitted additional medical evidence, accompanied by a waiver of RO consideration of the evidence; and such is accepted for inclusion in the record. A review of the Virtual VA paperless claims processing system reveals additional documents pertinent to the present appeal, specifically, the transcript of the November 2013 Board hearing.

The issue of entitlement to service connection for left ear hearing loss, addressed in the REMAND portion of the decision below, is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Right ear hearing loss and tinnitus are attributable to in-service noise exposure.


CONCLUSION OF LAW

Right ear hearing loss and tinnitus were incurred in active service. 38 U.S.C.A.     §§ 1101, 1131, 1133 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2013).
REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

The Board has considered the medical and lay evidence of record. The Veteran's service treatment records are silent for report, complaint, or diagnosis of right ear hearing loss or tinnitus. At the time of her November 2013 Board hearing, the Veteran reported the sensation of decreased hearing acuity and ringing in her ears during service, progressively worse since separation. She reported that she incurred in-service noise exposure in that she served as a radioman in a message center in a room full of teletype operators, without consistent use of hearing protection. On private audiological examination in April 2013, the Veteran demonstrated right ear hearing loss that met the VA requirements for consideration as a disability and reported tinnitus; and the audiologist opined that the Veteran's hearing loss and tinnitus were related to her in-service noise exposure.

Thus, the greater weight of the evidence reflects that the Veteran has right ear hearing loss and tinnitus that are etiologically related to in-service noise exposure. Therefore, entitlement to service connection for these disabilities is in order.  


ORDER

Service connection for right ear hearing loss is granted.

Service connection for tinnitus is granted.


REMAND

Report of the Veteran's April 2013 private audiological examination includes results of testing in graphical form, without results of left ear hearing acuity measured at 3000 Hertz or results of a Maryland CNC Test. Initial review suggests that the Veteran exhibited left-ear acuity of 25 decibels at 500 and 1000 Hertz, 35 decibels at 2000 Hertz, and 20 decibels at 4000 Hertz. Thus, it appears that there is no evidence of left ear hearing loss that meets the VA requirements for consideration as a disability. See 38 C.F.R. § 3.385 (2013).

However, while the Board is permitted to interpret results of audiological testing in graphical form, it is unclear as to whether the Board is accurately interpreting the computer-generated graph as the only reported results are in increments of five decibels. As the computer-generated graph may not reveal left ear hearing loss that is slightly above 25 decibels, significantly, 26 decibels, the Board will not deny the Veteran's claim without attempting clarification from her private audiologist. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and inform her that the results of her April 2013 private audiological testing were provided in graphical form and did not include results of left ear hearing acuity measured at 3000 Hertz or results of a Maryland CNC Test; and that the Board is unclear as to whether such indeed shows left ear hearing loss that meets the VA requirements for consideration as a disability. Inform the Veteran that VA will attempt to obtain clarification from her private audiologist. Advise the Veteran that she may submit any private treatment records herself.

2.  Contact the private audiologist who submitted the April 2013 results of audiological testing and inform him that the results of such were provided in graphical form and did not include results of left ear hearing acuity measured at 3000 Hertz or results of a Maryland CNC Test; and that the Board is unclear as to whether such indeed shows left ear hearing loss that meets the VA requirement for consideration as a disability. 

Specifically inform the audiologist that the Board seeks clarification as to whether the Veteran's results of a Maryland CNC test were less than 94 percent in the left ear; or if she demonstrated left ear hearing acuity of 26 decibels or more at 500, 1000, or 3000 Hertz.  

Any and all responses, including negative responses, must be properly documented in the claims file. If a negative response is received from the private audiologist, the Veteran must be duly notified and provided an opportunity to submit any private treatment records herself.

3.  Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claim, considering any additional evidence added to the record. If the action remains adverse to the Veteran, provide the Veteran and her representative with a Supplemental Statement of the Case and allow the Veteran an appropriate opportunity to respond thereto. Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


